Citation Nr: 0526466	
Decision Date: 09/27/05    Archive Date: 10/05/05

DOCKET NO.  91-38 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a total rating for compensation based upon 
individual unemployability due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from February 1976 to 
January 1978.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 1993 rating decision of the Columbia, 
South Carolina, Department of Veterans Affairs (VA) Regional 
Office (RO).  The RO denied entitlement to a total rating for 
compensation based upon individual unemployability.  

In April 1997 and August 1998, the Board remanded the claim 
for additional development and adjudicative action.  In 
January 2001, the Board denied entitlement to a total rating 
for compensation based upon individual unemployability due to 
service-connected disability.  The veteran appealed the 
decision to the U.S. Court of Appeals for Veterans Claims 
(Court).  In September 2001, the Secretary of VA and the 
veteran (parties) filed a joint motion to vacate the Board 
decision and remand it because the Board had failed address 
whether the notice requirements under the Veterans Claims 
Assistance Act of 2000 (VCAA) had been met.  Additionally, 
the parties determined that the Board had not provided 
adequate reasons and bases for its determination to deny the 
veteran a total rating for compensation based upon individual 
unemployability.  The Court granted the motion that same 
month.

In October 2002 and August 2004, the Board remanded the claim 
for additional development and adjudicative action.  The case 
has been returned to the Board for further appellate review.


FINDINGS OF FACT

1.  The veteran has completed high school and two years of 
college.  He has not had a steady job since being discharged 
from service.  

2.  Service connection is in effect for reflex sympathetic 
dystrophy with loss of use of the right (major) hand, 
evaluated as 70 percent disabling.  

3.  The service-connected reflex sympathetic dystrophy with 
loss of use of the right (major) hand does not render the 
veteran unable to obtain and retain all kinds of 
substantially gainful employment.


CONCLUSION OF LAW

The criteria for a total disability rating for compensation 
purposes based on individual unemployability are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.340, 3.341, 4.16 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the Court held that VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide; and that (4) VA will request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  

The Board finds that the VCAA notice requirements have been 
satisfied by the August 2004 letter, and the discussions in 
the June 1993 rating decision and the March 1998, July 2000, 
June 2003, and May 2004 supplemental statements of the case.  
In the August 2004 letter, RO stated that in order to 
substantiate a claim for individual unemployability, the 
veteran would need to have one service-connected disability 
ratable at 60 percent or more or two or more service-
connected disability with at least one ratable at 40 percent 
and sufficient additional disability to bring the combined 
evaluation to 70 percent.  It stated that he would be 
entitled to this benefit if he was unable to secure and 
follow substantially gainful employment due to his service-
connected disability.  Additionally, it is clear that the 
veteran is aware of the evidence necessary to substantiate 
his claim, as he has asserted that he is unable to work due 
to the service-connected reflex sympathetic dystrophy with 
loss of use of the right (major) hand.  

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  It also told him that he could obtain private 
records himself and submit them to VA.  Finally, it told him 
that if he had any evidence in his possession that pertained 
to the claim, he should send it to VA.  

In Pelegrini II, the Court held, in part, that a VCAA notice, 
as required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decision that is the 
basis of this appeal was already decided prior to enactment 
of VCAA.  The Court acknowledged in Pelegrini that where, as 
here, the § 5103(a) notice was not mandated at the time of 
the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the veteran has the right to 
VCAA-compliant notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  The content 
of the subsequent notice provided to the veteran fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  He was 
provided an opportunity to submit additional evidence, which 
he did.  The RO considered that evidence in a June 2005 
supplemental statement of the case and provided the veteran 
with an additional 60 days to submit additional evidence.  He 
submitted no additional evidence following the issuance of 
the supplemental statement of the case.  Thus, the Board 
finds that the actions taken by VA have essentially cured the 
error in the timing of the notice.  Further, it finds that 
the purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  For these reasons, it is not prejudicial to the 
veteran for the Board to proceed with the appeal.  See 
Bernard, 4 Vet. App. 384 (1993).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).  In connection 
with the current appeal, VA has obtained VA treatment 
records, dated from 1992 to 2004.  There were VA treatment 
records dated as far back as 1982 already in the claims file.  
The veteran has submitted evidence, although it was 
duplicative of evidence already in the claims file.  

The veteran has not been provided with a VA examination in 
connection with the claim for individual unemployability; 
however, the Board notes that one of the reasons it remanded 
the veteran's claim in October 2002 was to have the veteran 
seen by a vocational specialist for the purpose of eliciting 
an opinion as to whether he was precluded from substantially 
gainful employment by reason of the service-connected reflex 
sympathetic dystrophy with loss of use of the right (major) 
hand.  The record reflects that the veteran failed to appear 
for three appointments with the vocational rehabilitation 
specialist.  Each time, VA informed the veteran of a newly-
scheduled appointment.  After he missed the third 
appointment, it wrote him a letter and informed him that it 
would no longer schedule an appointment for him, but that he 
could indicate a willingness to report for the evaluation.  
The Board also gave the veteran an opportunity to be 
evaluated, if he showed an interest.  The veteran did not 
respond.

When the Board remanded the claim in August 2004, it informed 
the veteran that when a claimant fails to appear for an 
examination in connection with a "claim for increase," the 
claim will be denied.  The Board asked the RO provide the 
veteran with the provisions of that regulation, which are 
under 38 C.F.R. § 3.655.  The record reflects that RO did not 
provide the veteran with the provisions of that regulation 
either in the VCAA letter or the June 2005 supplemental 
statement of the case.  Normally this would warrant a remand 
based upon the holding in Stegall v. West, 11 Vet. App. 268, 
271 (1998) (where remand orders of the Board or the Court are 
not complied with, the Board errs as a matter of law when it 
fails to ensure compliance).  However, the Board finds that 
the veteran is not prejudiced by the RO's failure to provide 
the veteran with the regulation, as the Board will consider 
the veteran's claim based upon the evidence of record, as 
opposed to denying it under the provisions of 38 C.F.R. 
§ 3.655.  Because this regulation is not being relied upon in 
this decision, there is no harm to the veteran in the RO's 
not following the August 2004 remand instructions.  See 
Bernard, 4 Vet. App. 384.

Again, while the veteran has not been provided with an 
examination in connection with his claim, VA has made several 
efforts to meet that requirement, and the veteran has not 
cooperated. 

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the veteran with the 
development of evidence is required, nor has the delayed 
notice of the VCAA resulted in any prejudice to the veteran.  
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  

II.  Decision

The veteran asserts that he is unable to work due to the 
service-connected reflex sympathetic dystrophy with loss of 
use of the right (major) hand.  He states that in a January 
1998 VA examination report, the examiner attributed the 
veteran's inability to work to both service-connected 
disability and non-service-connected disabilities and that 
under those circumstances, the benefit of the doubt should be 
resolved in his favor and entitlement to individual 
unemployability should be granted.

The veteran's only service-connected disability consists of 
reflex sympathetic dystrophy with loss of use of his right 
hand, which is his major hand.  This disability is currently 
evaluated as 70 percent disabling, and the veteran received 
special monthly compensation pursuant to 38 U.S.C.A. 1114(k) 
due to loss of use of one hand.

In the VA Form 21-8940, Veteran's Application for Increased 
Compensation Based Upon Unemployability, submitted in March 
1993, the veteran stated that he has been unable to find 
adequate employment since 1980.  His application and the 
record indicate that he worked as a substitute teacher in 
1979, but was fired because he showed up intoxicated for 
work.  His application also states that he worked as a meter 
reader, an inspector and performed general jobs for Southern 
Bell.  He is a high school graduate, and attended two years 
of college, all prior to military service.  According to his 
application he has had no additional education or training 
since his discharge from the Marine Corps.  At a January 1998 
VA psychiatric evaluation, the veteran stated he had last 
worked in 1991, when he was helping his sister stock supplies 
at a home health service.

Private and VA treatment records from 1982 to 1997 show 
multiple treatments and hospitalizations for alcohol 
dependence and substance abuse, with only sporadic treatment 
for hand complaints.

A September 1990 VA treatment record shows that the veteran 
was seen for an assessment for social services as to his 
ability to work at different types of jobs.  The examiner 
stated that the veteran reported he had lost a job at a hotel 
five years prior.  Following physical examination, the 
examiner stated that the veteran had decreased grip strength 
and "mild" fine motor deficits in the right hand with 
decreased strength.  He noted that the veteran's bilateral 
lower extremities contributed to the veteran's inability to 
lift heavy objects.  The examiner stated he felt the veteran 
"should be capable (physically) of functioning in various 
areas requiring 'light duty' type activities."  He noted 
that there was some question about a history of alcohol abuse 
and poor work history "overall."  

A March 1992 VA "general medical" examination report shows 
that the examiner stated that the veteran's right wrist and 
hand were wrapped in an ace bandage and could not be 
adequately examined because of extreme tenderness with range 
of motion and palpation.  Sensory examination revealed 
diminished "subjective" light touch sensation.  A March 
1992 "hand" examination report shows that that the veteran 
reported he had no ability to grasp or use his hand for fine 
motor functions.  The examiner stated the veteran's skin was 
atrophic on his hand.  He determined that the veteran's right 
hand disability was a permanent impairment

Psychiatric testing in April 1994 indicated that the veteran 
had poor reading and intellectual functioning, which was 
attributed to a psychiatric disorder and alcohol dependence.  
An April 1994 VA examination report shows that the examiner 
found the veteran's behavior throughout the years as being 
attributable to a personality disorder.  He stated that the 
veteran had several factors that impacted his social and 
occupational functioning, but that the "primary factor" 
appeared to be "chronic alcoholism."  He noted that the 
social and occupational impairment beyond alcoholism was the 
veteran's right wrist and right hand disorders.  He concluded 
that the veteran's overall level of social and occupational 
impairment "may improve" if the depression was treated.  

In October 1997 the veteran underwent a VA Social and 
Industrial Survey with a Licensed Social Worker.  The social 
worker discussed the veteran's social and educational 
history, confirming the veteran's graduation of high school 
with adequate grades and attendance at a business school for 
two years studying business administration.  The veteran 
stated that he drank heavily while in the service but managed 
to serve in several assignments.  He also stated that he 
attended several post-service job training schools but was 
not interested in anything but how to "get the next drink."  
He noted that he had sought work, but could not keep any job 
due to his drinking problems.  During the interview, he 
reported that his last job was giving out medical supplies 
and taking care of an office, which he did for almost one 
year.  However, he stated he did not like the job, his hand 
hurt, he had headaches, and he did not get along with the 
other people in the office.  He stated he was ultimately 
fired and that he had not worked since that time.  The 
veteran reported he had attended multiple substance abuse 
programs, but did not avail himself of the job training 
component of these programs because he did not feel he was 
able to participate in this part of the programs.

The veteran's mother was also interviewed for the survey.  
She reported that the veteran could not manage his funds and 
was unable to drive because his license had been revoked due 
to his drinking.  She felt that he was not capable of a 
skilled position, but that he might be able to perform a 
part-time job.

Based on the interviews, the VA social worker concluded that 
the veteran was limited by his arm injury, "but his 
substance abuse problems have been a major limiting factor 
through the years."  She stated that there was little 
prospect for the veteran being able to become employed, but 
should he be able to maintain periods of sobriety, limited 
activity might be encouraged in a structured setting.

In January 1998 the veteran underwent another VA psychiatric 
examination.  The examiner noted that the veteran had lost 
several jobs due to his alcoholism and that he had been sober 
for the past three months.  He also stated the veteran had 
"suffered from post-traumatic stress disorder and alcohol 
dependence" for most of his adult life, which he stated was 
"severe."  He added that in addition to the post-traumatic 
stress disorder, the veteran had a history of a personality 
disorder, as well as legal problems due to, in part, the use 
of alcohol.  As to the veteran's occupational functioning, 
the examiner stated that it was "hampered by a history of 
alcohol dependence as well as post-traumatic stress disorder 
symptomatology in addition to his chronic right hand 
ailment[], which severely limits his use of that hand[,] and 
therefore any further occupational abilities."

Service-connected disabilities are rated based primarily upon 
the average impairment in earning capacity.  Total disability 
is considered to exist when there is any impairment which is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  38 C.F.R. § 
3.340(a)(1).  Total ratings are authorized for any disability 
or combination of disabilities for which the Schedule for 
Rating Disabilities prescribes a 100 percent evaluation.  
38 C.F.R. § 3.340(a)(2).

A total rating is also authorized for compensation purposes 
if the requirements of 38 C.F.R. § 4.16 are met.  Pursuant to 
38 C.F.R. § 4.16(a), a total disability rating for 
compensation purposes may be assigned on the basis of 
individual unemployability: that is, when the disabled person 
is, in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of 
service-connected disabilities.  In such an instance, if 
there is only one such disability, it must be rated at 60 
percent or more; if there are two or more disabilities, at 
least one disability must be rated at 40 percent or more, and 
sufficient additional disability must bring the combined 
rating to 70 percent or more.  Id. 

Individual unemployability must be determined without regard 
to any nonservice-connected disabilities or the veteran's 
advancing age.  38 C.F.R. § 3.341(a); see 38 C.F.R. § 4.19 
(2004) (stating that age may not be a factor in evaluating 
service-connected disability or unemployability).  Marginal 
employment shall not be considered substantially gainful 
employment.  38 C.F.R. § 4.16(a).

In evaluating whether the veteran's service-connected 
disability precludes substantially gainful employment, the 
Court has found that substantially gainful employment means 
work which is more than marginal and permits the individual 
to earn a "living wage."  The ability to work sporadically 
or obtain marginal employment is not substantially gainful 
employment.  See Moore v. Derwinski, 1 Vet. App. 356, 358 
(1991).  

The veteran is in receipt of a 70 percent evaluation for 
reflex sympathetic dystrophy with loss of use of the right 
(major) hand.  Thus, he meets the threshold schedular 
requirements for consideration of individual unemployability 
under 38 C.F.R. § 4.16(a).  However, after having carefully 
reviewed the evidence of record, the Board finds that the 
preponderance of the evidence is against a finding that the 
veteran's service-connected disability renders him unable to 
secure or follow a substantially gainful occupation as a 
result of the service-connected disability.  The reasons 
follow.

Here, in the veteran's VA Form 21-8940, he stated that his 
last occupation was in the Marine Corps and that he has been 
unable to work since that time.  He indicated he had 
graduated high school and had completed two years of college 
(this was prior to going into the military).  He stated he 
had received no training or education since his discharge in 
1980.  Regardless of the veteran's education, it must be 
noted that the record is filled with medical records showing 
consistent treatment and hospitalization for alcohol abuse 
between 1982 to 1997-a 15-year period.  Alcohol abuse was 
not sporadically reported; rather, it was constantly reported 
by medical professionals, whether the veteran was seeking 
treatment for that particular problem or being examined for 
other complaints, but showing up intoxicated to the VA 
facility.  The veteran has admitted being fired from his job 
as a substitute teacher and his job at a hotel because he was 
showing up intoxicated.  This is evidence against the 
veteran's assertion that he cannot work due solely to 
impairment strictly associated with the service-connected 
disability.

Additionally, the evidence of record suggests that either the 
veteran's service-connected disability, standing alone, does 
not render him unable to secure and follow a substantially 
gainful occupation or that this inability is due to multiple 
disabilities, most of which are not service connected.  For 
example, in a September 1990 treatment record, a VA examiner 
stated that he felt the veteran "should be capable 
(physically) of functioning in various areas requiring 'light 
duty' type activities."  Thus, the examiner determined that 
the veteran was capable of working with his right hand 
disability, as long as the duties involved "light duty" (as 
in weight).  In an October 1997 VA Social and Industrial 
Survey, the social worker determined that the veteran's 
substance abuse problems had been "a major limiting factor" 
in his ability to work.  She implied that if the veteran was 
able to remain sober, he could work in a structured setting 
with limited activity.  April 1994 psychiatric testing and 
examination reports show that the "primary factor" of the 
veteran's social and occupational functioning was "chronic 
alcoholism."  While the examiner acknowledged that the 
service-connected right hand disability affected the 
veteran's occupational functioning, he made it clear that the 
primary effect was a non-service-connected disability.  

Finally, in the January 1998 VA examination report, the 
examiner stated that the veteran's ability to work was 
affected by alcohol dependence, post-traumatic stress 
disorder, and the right hand disability.  The examiner did 
not attribute the veteran's inability to secure or follow a 
substantially gainful occupation solely to the service-
connected disability, but rather to a combination of the 
service-connected disability, post-traumatic stress disorder, 
and alcohol dependence.  Thus, there is a lack of competent 
evidence in the record that the veteran is unemployable or 
unable to follow a substantially gainful occupation solely by 
reason of a service-connected disability.  See Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) citing 38 C.F.R. §§ 4.1, 
4.15.

In the September 2001 joint motion for remand, the parties 
argued that the Board had primarily relied on the January 
1998 psychiatric evaluation in determining that the veteran 
did not warrant individual unemployability.  They provided 
the following quote from the examiner: "Occupational 
functioning is also hampered by a history of alcohol 
dependence as well as post-traumatic stress disorder 
symptomatology in addition to his chronic right hand 
ailment[], which severely limits his use of that hand[,] and 
therefore any further occupational abilities."  The parties 
then stated that, "If it is not possible to separate the 
effects of the service-connected[]hand condition and the non-
service-connected psychiatric condition or conditions, the 
signs and symptoms [should] be attributed to the service-
connected condition.  In other words, that if the examiner 
did not attribute the veteran's unemployability to one of the 
disabilities, that reasonable doubt would allow a finding 
that the veteran was unemployable due to the service-
connected hand disability."  

For this proposition, the parties cited to Mittleider v. 
West, 11 Vet. App. 181, 182 (1998).  However, the Board finds 
that reliance on that case with the current facts in this 
case is misplaced.  In Mittleider, the appellant had a 
service-connected psychiatric disorder and a non-service-
connected personality disorder.  The appellant argued that 
comments VA had made in the Federal Register, associated with 
revisions in the Schedule for rating mental disorders, 
indicated that if his symptoms attributable to the non-
service-connected personality disorder could not be 
distinguished from the symptoms attributable to the service-
connected psychiatric disorder, that VA must resolve 
reasonable doubt in his favor and attribute all psychiatric 
symptoms to the service-connected psychiatric disorder.  
Mittleider, 11 Vet. App. at 182 citing 61 Fed. Reg. 52698 
(Oct. 8, 1996).  The Court agreed.  Under that section of the 
Federal Register, VA addressed questions regarding the 
overlapping symptomatology between two psychiatric disorders 
(one service connected and one not service connected).  VA 
stated that when it is not possible to separate the effects 
between two conditions that "affect similar functions or 
anatomic areas," where one of them is service connected and 
one of them is not, then reasonable doubt should be resolved 
in the veteran's favor.  61 Fed. Reg. 52698. 

Here, in this case, the disabilities that the examiner 
addressed that caused the veteran's inability to work do not 
affect similar functions or anatomic areas, like the two 
disabilities that were noted in Mittleider.  The veteran's 
service-connected reflex sympathetic dystrophy with loss of 
use of the right (major) hand is based upon the neurological 
function of his right hand.  That disability would limit his 
ability to use his right hand on the job.  However, post-
traumatic stress disorder and possible alcohol abuse directly 
pertain to whether the veteran has the necessary psychiatric 
make-up to secure or follow a substantially gainful 
occupation.  Therefore, the Board does not find that the 
opinion provided in the January 1998 VA examination report 
mandates a conclusion, after resolving any existing 
reasonable doubt in favor of the veteran, that the veteran 
cannot secure or follow substantially gainful employment 
solely due to the service-connected reflex sympathetic 
dystrophy with loss of use of the right (major) hand.  

However, even if the Board accepted the VA examiner's 
statement as true, it still finds that the preponderance of 
the evidence is against a finding that the veteran cannot 
secure or follow substantially gainful employment solely due 
to the service-connected reflex sympathetic dystrophy with 
loss of use of the right (major) hand, for the reasons stated 
above.  None of the professionals who have met with the 
veteran and addressed his ability to work has stated that the 
veteran cannot work solely to the service-connected 
disability, and many of them have stated that the veteran's 
inability to secure or follow substantially gainful 
employment is primarily due to alcohol abuse.  

It must be noted that VA had attempted to have the veteran 
examined by a vocational rehabilitation specialist to obtain 
an opinion as to the veteran's ability to secure or follow 
substantially gainful employment, and the veteran failed to 
report for the scheduled interview-on multiple occasions.  
The veteran was given several opportunities to indicate his 
willingness to report for this evaluation, and he made little 
to no effort to comply.  When the Board remanded the claim in 
August 2004, it provided the veteran with another opportunity 
to state he was willing to appear for the evaluation.  The 
veteran did not respond.  Thus, the veteran has failed to 
cooperate with VA in this regard.

The Court has stated that for a veteran to prevail on a claim 
based on unemployability, it is necessary that the record 
reflect some factor which takes the appellant's case outside 
the norm of a veteran with the same combined disability 
evaluation.  Van Hoose, 4 Vet. App. at 363.  In that case, 
the Court noted that the appellant had a combined evaluation 
of 80 percent and that the Board's denial of a total rating 
for compensation based upon individual unemployability was 
plausible because there were no circumstances in the record 
that placed the veteran in a different category than other 
veterans so rated.  Id. citing Gilbert v. Derwinski, 1 Vet. 
App. 49, 52-53 (1990).  Here, the Board does not doubt that 
the service-connected disability causes the veteran 
significant occupational impairment, which is contemplated by 
the 70 percent evaluation.  However, there is a lack of 
evidence showing that there are circumstances that placed him 
in a different category.  He has not stated how his service-
connected disability causes him to be unable to secure or 
follow substantially gainful employment, nor does the 
evidence at this time support a finding.  When he stated he 
stopped working as a substitute teacher and for the hotel, he 
attributed it to being fired as a result of showing up to 
work intoxicated-not the inability to use his right 
arm/hand.

In sum, based on the evidence of record, the Board finds that 
the veteran's inability to secure and follow a substantially 
gainful occupation is not due solely to his service-connected 
disability.  The evidence suggests that although his right 
hand disability poses some impairment to his employability, 
his inability to hold a job has been in large part due to his 
alcohol abuse, which has reduced his intellectual functioning 
and been the primary obstacle to his employment.  In fact, 
the veteran has been employed despite his right hand and lost 
these jobs due to his alcohol consumption, not his right hand 
disability.  Given that his right hand disability does not 
preclude him from substantially gainful employment, the Board 
finds that the preponderance of the evidence is against the 
claim for a total disability rating for compensation purposes 
due to individual unemployability, and there is no doubt to 
be resolved.


ORDER

Entitlement to a total rating for compensation based upon 
individual unemployability due to service-connected 
disability is denied.



_______________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


